DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: Applicant’s claim for the benefit of a Continuation (granting a date synonymous with Applicant’s provisional application 62/484440 (Filed April 12, 2017) and Non-Provisional application 15/927485 (Filed March 21st, 2018)) does not appear to fulfill the conditions of a Continuation (possessing an enabling disclosure of the features claimed and illustrated by applicant).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/484440 and 15/927485, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Particularly, applicant’s previous provisional and non-provisional application (cited previously) appear to lack a majority of the features now claimed by applicant including, but not limited to: 
“an outer rail” 
“a first platform” 
“a first platform inner rail” 
“a first platform outer rail” 
“a first platform cross sectional area” 
“a second platform” 
“a second platform inner rail” 
“a second platform outer rail” 
“a second platform cross sectional area” 
“the first platform cross-sectional area 50% or less of the second platform cross sectional area” 
“the first platform angle is limited between 0 and 75 degrees; whereby the first platform angle cannot exceed 75 degrees” 
“the second platform angle is limited between 0 and 15 degrees; whereby the second platform angle cannot exceed 15 degrees”
“a fixed hinge support member”
‘a first and second linear actuator’
“no fixed platform exists”
And equivalent/synonymous features thereof among other features that are recited in the dependent claims alongside claims 1, 7, and 13.
This application repeats at least a portion of prior Application No. 15/927485 and 62/484440, filed March 21st, 2018 and April 12th, 2017 respectively, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
For the purposes of examination, the claims are construed to possess the priority date of the present application (16/895329) with a filing date of June 8th, 2020 for such features and claimed limitations noted/cited above and all others that deviate or are newly introduced from applications 15/927485 and 62/484440.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 12, 13, and 19 (and all dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “the first platform creating a first platform angle with respect to the outer rail” and “the second platform creating a second platform angle with respect to the outer rail” is recited. There is confusion as to whether the limitation is directed to functional language (configured to create an angle), the simple state of being (an arbitrary angle created and sustained between bodies regardless of operation), or a methodical step (the act/process of creating an angle). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). For the purposes of examination, the limitation is construed as functional language ‘configured to create an angle’. Where the limitations are construed to read as “…platform configured to create a first platform angle” and “…platform configured to create a second platform angle”.
Regarding claims 6, 12, and 19 the limitations “extension of the first/second linear actuator increasing the first/second platform angle” are recited. There is similar confusion as to whether the limitation is directed to functional language (‘the first/second linear actuator is configured to extend, increasing the first/second platform angle’) or a methodical step (the act of extension/extending the first/second linear actuator increasing the second platform angle). For similar reasons set forth in claim 1, the limitations are construed for the purposes of examination as functional language ‘the first/second linear actuator is configured to extend, increasing the first/second platform angle’.
Regarding claim 7, the limitation “no fixed platform exists” is recited. There is confusion to the limitation as ‘a fixed platform’ appears to be provided through the outer rail that forms a defacto platform (possessing a cross section, cross and supporting members upon which something may rest such as the first and second platform). Clarification is respectfully requested; however, for the purposes of examination, a bedframe or base frame upon which actuating bodies are acting is considered in the contexts of applicant’s figures and Specification to not be a ‘platform’, and more particularly, ‘no fixed platform’ is considered synonymous with “no intervening flat surface”.
Regarding claim 13, the limitations ‘a first/second platform angle measured between the first/second platform surface area and horizontal’ are recited. Firstly, there is a lack of antecedent basis for ‘horizontal’ as to whether such ‘horizontal’ is ‘a horizontal surface’ particular to the bedding arrangement, either of the alternate second or first platforms, or beneath the bedding, and whether such horizontal is ‘the horizontal’ for both the second and first platform, or whether there are two horizontals. For the purposes of examination, the first “horizontal” is construed as “a horizontal floor surface” and the second “horizontal” is construed as “the horizontal floor surface”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 11-13, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Taguchi et al. (U.S. Pub. No. 2005/0160530), hereafter "Taguchi".
Regarding claim 1, Taguchi discloses (FIGS. 1, 2A, 2B, 5, and 7) a bed frame for use by a user sleeping on their side, the bed frame comprising: an outer rail (30/300; FIG. 1); a first platform (12La-12Ld; FIG. 1) with a first platform inner rail (along 22L) and a first platform outer rail (along 23L); the first platform pivoting about a first platform hinge (right hinge half upon 12Lc FIG. 2A), the first platform hinge affixed to the first platform inner rail (As illustrated in FIGS. 1 and 2A); the first platform creating a first platform angle with respect to the outer rail (as illustrated in FIG. 2B and 7); the first platform having a first platform cross- sectional area (as illustrated in FIGS. 1, 2A and 7 there is a cross-section of the combinate first platform); a second platform (12Ra-12Rd and 11a-11d) with a second platform inner rail (along 22L; FIG. 1) and second platform outer rail (along 23R); the second platform pivoting about a second platform hinge (left hinge half upon 11C, FIG. 2A), the second platform hinge affixed to the second platform inner rail (as illustrated in FIG. 2B); the second platform creating a second platform angle with respect to the outer rail (as illustrated in FIG. 7); the second platform having a second platform cross- sectional area (as illustrated in FIGS. 1, 2A and 7 there is a cross-section of the combinate second platform); the first platform cross-sectional area 50% or less of the second platform cross-sectional area (as eminently demonstrated in FIG. 2A and 1, the cross sectional area of 12Ra-12Rd and 11A-D ((the first platform)) are observably at least twice that of 12La-12Ld); the first platform hinge directly adjacent to the second platform hinge (as illustrated in FIGS. 2A and 2B); the first platform and 
Regarding claim 2, Taguchi discloses (FIGS. 7) the bed frame for use by a user sleeping on their side of claim 1, wherein: the first platform angle is limited to between 0 and 75 degrees (paragraph 0080: “When the angles of side members 12Ra-12Rd (or 12La-12Ld) and parallelogram mechanism 35R (or 35L) reach…50 degrees”); whereby the user can adjust the first platform angle to create a force against the back, thus maintaining a side- sleeping position (as conveyed through FIG. 7).
Regarding claim 5, Taguchi discloses (FIGS. 1 and 4) the bed frame for use by a user sleeping on their side of claim 1, further comprising: a fixed hinge-support member (36L; FIG. 4); the fixed hinge-support member spanning across the outer rail (as illustrated in FIG. 4); the first platform hinge is affixed to the fixed hinge-support member (through 21 and 11A-11D; FIGS. 1 and 4); and the second platform hinge is affixed to the fixed hinge-support member (through 21 and 11A-11D; FIGS. 1 and 4).
Regarding claim 6, Taguchi discloses (FIGS. 2A, 2B, and 4) the bed frame for use by a user sleeping on their side of claim 1, further comprising: a first linear actuator (M4R; FIG. 4) that controls the first platform angle (as illustrated in FIG. 7); a second linear actuator (M3L) that controls the second platform angle (as illustrated in FIGS. 2A and 2B); extension of the first linear actuator increasing the first platform angle (As illustrated in FIG. 7); extension of the second linear actuator increasing the second platform angle (As illustrated in FIG. 2B, as set forth in paragraph 0080); whereby the user can control the first linear actuator and the second linear actuator to adjust the first platform angle of the 
Regarding claim 7, Taguchi discloses (FIGS. 1, 2A, 2B, 5, and 7) a bed frame for use by a side sleeper comprising: an outer rail (30/300; FIG. 1); a first platform (12La-12Ld; FIG. 1) with a first platform inner rail (along 22L), a first platform outer rail (along 23L), and a first platform hinge (right hinge half upon 12Lc FIG. 2A); the first platform having a first platform width (as illustrated in FIGS. 1 and 2B); the first platform hinge affixed to the first platform inner rail (As illustrated in FIGS. 1 and 2A); the first platform having a first platform angle (as illustrated in FIG. 2B and 7); a second platform (12Ra-12Rd and 11a-11d) with a second platform inner rail (along 22L; FIG. 1), a second platform outer rail (along 23R), and a second platform hinge (left hinge half upon 11C, FIG. 2A); the second platform having a second platform width (as illustrated in FIGS. 1 and 2B), the second platform hinge affixed to the second platform inner rail (as illustrated in FIG. 2B); the second platform having a second platform angle (as illustrated in FIG. 7); the first platform hinge affixed adjacent to the second platform hinge (as illustrated in FIGS. 2A and 2B); the first platform width being one half less of the second platform width (as eminently demonstrated in FIG. 2A and 1, the cross sectional area/width of 12Ra-12Rd and 11A-D ((the first platform)) are observably at least twice that of 12La-12Ld); the first platform outer rail and second platform outer rail able to independently increase in elevation with respect to the outer rail (through independently operable actuators M3R/M3L and M4R/M4L; FIGS. 2B and 4 respectively), thus angling the first platform toward the second platform (As illustrated in FIGS. 1, 2B and 7); wherein both the first platform and second platform are movable (As illustrated in FIGS. 1, 2B and 7), and no fixed platform exists (As illustrated in FIGS. 1, 2B and 7); and whereby the side sleeper can adjust the first platform to support their back, and the second platform to support their body and legs, thus maintaining a side-sleeping position. Per MPEP 2111.04, the limitation “whereby the first platform supports a back of {the} user and the second platform supports a side of the user” is considered to express the intended result 
Regarding claim 8, Taguchi discloses (FIGS. 7) the bed frame for use by a user sleeping on their side of claim 7, wherein: the first platform angle is limited to between 0 and 75 degrees (paragraph 0080: “When the angles of side members 12Ra-12Rd (or 12La-12Ld) and parallelogram mechanism 35R (or 35L) reach…50 degrees”); whereby the side sleeper can adjust the first platform angle to create a force against the back, thus maintaining a side- sleeping position (as conveyed through FIG. 7)
Regarding claim 11, Taguchi discloses (FIGS. 1 and 4) the bed frame for use by a user sleeping on their side of claim 7, further comprising: a fixed hinge-support member (36L; FIG. 4); the fixed hinge-support member spanning across the outer rail (as illustrated in FIG. 4); the first platform hinge is affixed to the fixed hinge-support member (through 21 and 11A-11D; FIGS. 1 and 4); and the second platform hinge is affixed to the fixed hinge-support member (through 21 and 11A-11D; FIGS. 1 and 4).
Regarding claim 12, Taguchi discloses (FIGS. 2A, 2B, and 4) the bed frame for use by a user sleeping on their side of claim 7, further comprising: a first linear actuator (M4R; FIG. 4) that controls the first platform angle (as illustrated in FIG. 7); a second linear actuator (M3L) that controls the second platform angle (as illustrated in FIGS. 2A and 2B); extension of the first linear actuator increasing the first platform angle (As illustrated in FIG. 7); extension of the second linear actuator increasing the second platform angle (As illustrated in FIG. 2B, as set forth in paragraph 0080); whereby the side sleeper can control the first linear actuator and the second linear actuator to adjust the first platform angle of the first platform and the second platform angle of the second platform as desired for comfort (as set forth in paragraphs 0060 and 0080).
Regarding claim 13, Taguchi discloses (FIGS. 1, 2A, 2B, 5, and 7) a bed frame for a user who sleeps on their side, the bed frame comprising: a first platform (12La-12Ld; FIG. 1) including: a first platform surface area formed from a first platform width and a first platform length (as illustrated in 
Regarding claim 15, Taguchi discloses (FIGS. 7) the bed frame for use by a user sleeping on their side of claim 13, wherein: the first platform angle is limited to between 0 and 75 degrees (paragraph 0080: “When the angles of side members 12Ra-12Rd (or 12La-12Ld) and parallelogram mechanism 35R 
Regarding claim 18, Taguchi discloses (FIGS. 1 and 4) the bed frame for use by a user sleeping on their side of claim 13, further comprising: a fixed hinge-support member (36L; FIG. 4); the fixed hinge-support member spanning across the outer rail (as illustrated in FIG. 4); the first platform hinge is affixed to the fixed hinge-support member (through 21 and 11A-11D; FIGS. 1 and 4); and the second platform hinge is affixed to the fixed hinge-support member (through 21 and 11A-11D; FIGS. 1 and 4).
Regarding claim 19, Taguchi discloses (FIGS. 2A, 2B, and 4) the bed frame for use by a user sleeping on their side of claim 13, further comprising: a first linear actuator (M4R; FIG. 4) that controls the first platform angle (as illustrated in FIG. 7); a second linear actuator (M3L) that controls the second platform angle (as illustrated in FIGS. 2A and 2B); extension of the first linear actuator increasing the first platform angle (As illustrated in FIG. 7); extension of the second linear actuator increasing the second platform angle (As illustrated in FIG. 2B, as set forth in paragraph 0080); whereby the user can control the first linear actuator and the second linear actuator to adjust the first platform angle of the first platform and the second platform angle of the second platform as desired for comfort (as set forth in paragraphs 0060 and 0080).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 4, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Morrison (U.S. Pub. No. 20170046620). For the sake of conciseness, the rejection of claims 3, 4, 9, 10, 16, and 17 are identical to one another, and will be recited once, but the rejection of claim 3 is identical with claims 4, 9, 10, 16, and 17.
Regarding claim 3, Taguchi discloses the bed frame for use by a user sleeping on their side of claim 1, wherein: the second platform angle is limited to between {an arbitrary number of} degrees (paragraph 0076: “The angle here is not limited to 70 degrees, and may be any angle capable of supporting the care recipient's body. The operation of actuator M3R or M3L is stopped when an appropriate angle is achieved, and the release control ended.”, and paragraph 0065: “a tilt angle in a range, for example, of approximately 30 degrees to 70 degrees inclusive is preferable, one example being a tilt angle of 50 degrees.”); whereby the second platform angle cannot exceed, thus the user is not trapped by the bed frame.
However, while Taguchi notes that the angle is arbitrary and may be set/predetermined (paragraph 0080: predetermined angle), Taguchi does not explicitly disclose that the angle is explicitly a max of 15 degrees.
Regardless, Morrison teaches (FIGS. 5) a bedding arrangement that adjusts a portion of the bed’s lateral half (as illustrated in FIG. 5) wherein the angle may be constrained to 15 degrees (paragraph 0057: “that turn limited to 15 degrees”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the angle of Taguchi (a computer predetermined maximum angle of 50 degrees; paragraph 0080) with a known max angle of 15 degrees as Morrison discloses (paragraph 0057). Where the results would have been predictable as both Taguchi and Morrison are concerned .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of itself. 
Regarding claim 14, Taguchi discloses the bed frame for a user who sleeps on their side of claim 13, wherein: the first adjustable height includes a first maximum height; the second adjustable height includes a second maximum height.
However, Taguchi does not explicitly disclose wherein the first maximum height is greater than the second maximum height.
Regardless, Taguchi discloses the claimed invention except for the first maximum height being greater than the second maximum height.  It would have been obvious matter of design choice to have made the first maximum height greater than the second maximum height, since such a modification would have involved a mere change in the size of a component. It has been previously that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as the invention would continue to avail supporting a person’s back and side, where further there is a lack of criticality as to the proportion/relative dimension between the maximum height of the first and second adjustable heights of the respective first and second outer rails.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/7/2021